DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/14/2021 with respect to claim 6 have been fully considered but they are not persuasive. Applicant argues that selecting a first or second printing mode where the first printing mode acknowledges an error  if medication designation information is not entered and does not start dispensing operation, and a the second printing mode does not acknowledge. an error  if medication designation information is not entered and starts dispensing operation. However selection of operating modes is well known in the art of medication dispensing and various other fields of electronics and Soderstrom clearly discloses the first mode with repeated steps where the medication designation information is checked before dispensing (S9,S2,S7 figure 6). The second operating mode is merely an omission of a step and its function, by omitting S9,S2 and/or S7 and allowing the packaging to proceed without checking for missing or incorrect medication designation information is obvious to one skilled in the art, Ex parte Wu, 10 USPQ 2031. For at least the foregoing reasons claim 6 stands rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom et al. US 5,839,257.
Soderstrom disclose a medicine dispensing apparatus comprising:
(Re claim 6) “a medicine supply unit for dispensing one or a plurality of medicines based on formulation data” (figure 1,4). “a packaging unit for performing a package processing to package the tablet dispensed by the medicine supply unit for every administration timing into a wrapping material” (2,3,4,5,9 figure 4). “a printer unit for printing information on the wrapping material” (). “a controller structured to switch between a first printing mode and a second printing mode, the first printing mode printing the information on the wrapping material by the printer unit upon executing the package processing and the second printing mode printing a part of the information of the formulation data or a part or all of the information input by a user operation on the wrapping material by the printer unit in a state where the medicine has not been dispensed by the medicine supply unit to form the wrapping material in an empty state (5a-d, 5,9,17, figure 2-5).“wherein the controller, when the first printing mode is selected and also when a start operation for packaging is done without input of medicine designation information for identifying a medicine acknowledges an error and does not start the dispensing operation” (S2,S7,S9 figure 6).
Soderstrum does not disclose a selection processing unit for select between the first and second printing mode, nor that the second printing mode is selected and even when a start operation for packaging is done without input of medicine designation information of identifying a medicine, does not acknowledge an error and dispenses an empty medicine package by the printer unit.
The office takes official notice that a selection of operating modes is well known in the art of medication dispensing and various other fields of electronics and the second printing mode is merely an omission of a step and its function from the first printing mode, by omitting S9,S2 and/or S7 and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0057682 discloses a packaging system with mode selection and 5,481,855 discloses a packaging with no printer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655